Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19

THE ATKIN FIRM, LLC

Formed in the State of New Jersey

By: John C, Atkin, Esq.

55 Madison Avenue, Suite 400

Morristown, NJ 07960

Tel,: (973) 285-3239 / Fax: (833) 693-1201
JAtkin@atkinfirm.com

Attorneys for Plaintiff Strike 3 Holdings, LLC

Page 1 of 6 PagelD: 1484

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

JOHN DOE subscriber assigned IP address
173.71.68.16,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

JOHN DOE subscriber assigned IP address
76,116.36.190,

Defendant.

 

 

Civil Action No, 1:18-cv-02674-RBK-JS

 

Crvil Action No. 1:18-cv-12585-NLH-JS

 

 
Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19 Page 2 of 6 PagelD: 1485

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No. 1:18-cv-12586-JHR-JS
Plaintiff,

Vv,

JOHN DOE subscriber assigned [P address
76.116.76.28,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No. 1:18-cv-16564-RBK-J§S
Plaintiff,

V.

JOHN DOE subscriber assigned [P address
76,116.4.83,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No, 1:18-cv-16565-RMB-JS
Plaintiff,

Vv.

JOHN DOE subscriber assigned IP address
173.71.88,194,

Defendant.

 

 

 

 
Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19 Page 3 of 6 PagelD: 1486

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
Vv.

JOHN DOE subscriber assigned IP address
173.614.123.185,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
Vv,

JOHN DOE subscriber assigned IP address
73,199,120.248,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
Vv.

JOHN DOE subscriber assigned IP address
76.116.3,105,

Defendant.

 

 

Civil Action No. 1:18-cv-16566-NLH-JS

Civil Action No. 1:18-cev-17594-RBK-JS

Civil Action No. 1:18-cv-17595-RBK-JS

 

 
Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19 Page 4 of 6 PagelD: 1487

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
Vv.

JOHN DOE subscriber assigned IP address
73.194,76.148,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

JOHN DOE subscriber assigned IP address
76.116,95,148,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v

JOHN DOE subscriber assigned IP address
174.57.174.87,

Defendant,

 

 

Civil Action No, 1:19-cv-00894-RMB-JS

Civil Action No, 1:19-cv-00895-RMB-JS

Civil Action No, 1:19-cv-[4014-NLH-JIS

 

 
Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19 Page 5 of 6 PagelD: 1488

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

JOHN DOE subscriber assigned IP address
73.215.174.234,

Defendant.

 

STRIKE 3 HOLDINGS, LLC,
Plaintiff,
v.

JOHN DOE subscriber assigned IP address
73,80.57,239,

Defendant.

 

 

Civil Action No, 1:19-cv-14015-JHR-JS

Civil Action No. 1;19-ev-14016-JHR-JS

THIS MATTER having been opened to the Court by John C. Atkin, Esq., on behalf of

Plaintiff Strike 3 Holdings, LLC (‘Plaintiff’), on an Application to assign these matters to one

District Judge, pursuant to Local Civil Rule 40.1(e) (“Application”); it appearing that Plaintiff has

filed an appeal of the Magistrate Judge’s decision(s) denying Plaintiff's motions for leave to

conduct limited early discovery and for an extension of time to serve process in these matters; it

further appearing that no opposing counsel has appeared in these matters; the Court having

considered Plaintiff's letter in connection with the Application pursuant to Federal Rule of Civil

Procedure 78, and for good cause shown,

IT IS on this 4°" day of Ajavow lee , 2019,

ORDERED that Plaintiff's Application is GRANTED; and

 

 

 
Case 1:18-cv-02674-NLH-JS Document 33 Filed 11/05/19 Page 6 of 6 PagelD: 1489

IT IS FURTHER ORDERED that these matters are assigned to the Honorable

MJ 1¢ J l . Le aden ,U.S.D.J., pursuant to L, Civ, R. 40. He).

 

By: i, bytsp
The Honorable Freda Lf Woilson
United States Chief District Judge

 
